                                                                                  FILED IN OPEN COURT
,- <                                                                              ON   fl.Jib 11 q fAF,f=
                                                                                          r Moore, Jr.,
                                                                                            A.             Cler
                                                                                       US Dlsb'fct Court
                                                                                       Eastem District of NC
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                         NO. 4:17-CR-35-lFL


       UNITED STATES OF AMERICA

                    v.

       MARKELL DESETTAN WIGGINS


                                       ORDER OF FORFEITURE

             In the Criminal Indictment in the above action,                       the United

       States sought forfeiture of property of the defendant, pursuant to

       21 U.S.C. § 853, as proceeds of, or the property which facilitated,

       the unlawful activity of the defendant as charged in the Criminal

       Indictment.

             The   defendant      pled     guilty       to   Count   One   of    the    Criminal

       Indictment, that is, an offense in violation of 21 U.S.C.                            §   846,

       and   agreed       to   forfeit     the   property        listed    in   the     Criminal

       Indictment, that is, an amount of $6,300.00, which was agreed to

       by the parties as representing the value of proceeds the Defendant

       personally obtained as a result of his offense, and any firearm or

       ammunition        recovered,    specifically,         a   Companhia      Braziliera         De

       Cartuchos      (CBC)    model     715T,   22      caliber     rifle,     serial      number

       EMC3666347, and any and all related ammunition.



                                                    1
       .,
~:-.




                 By virtue of the defendant's guilty plea and agreement, the

            United States is now entitled to the defendant's interest in

            $6,300.00 which was agreed to by the parties as representing the

            value of proceeds the Defendant personally obtained as a result

            of his offense, pursuant to 21 U.S.C. § 853, and to possession

            of the firearms and ammunition, pursuant to 21 U.S.C.                  §    853;

                 Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED that:

                 1.    That based upon the agreement contained in the Memorandum

            of Plea Agreement as to the defendant, MARKELL DESETTAN WIGGINS,

            the United States is hereby authorized to seize the above-stated

            personal property, that is, any firearm or ammunition recovered,

            specifically,     a    Companhia Braziliera De          Cartuchos    (CBC)         model

            715T, 22 caliber rifle, serial number EMC3666347, and any and all

            related ammunition,       and they are hereby forfeited. to the United

            States    for   disposition     in   accordance   with    the   law,        including

            destruction, as allowed by Fed. R. Crim. P. 32. 2 (b) (3);

                 2.   That based upon the defendant's guilty plea and agreement,

            the above-listed $6,300.00 which was agreed to by the parties as

            representing     the    value   of   proceeds     the    Defendant         personally

            obtained as a result of his offense is forfeited to the United

            States for disposition in accordance with the law; and

                 3.     Any and all forfeited funds shall be deposited by the

            U. S. Department of Justice or the U. S. Department of the

                                                    2
..


     Treasury,    as    soon    as   located        or   recovered,        into    the   U.    S.

     Department    of    Justice's     Assets       Forfeiture        Fund   or    the   U.    S.

     Department of the Treasury's Assets Forfeiture Fund in accordance

     with 28 U.S.C. § 524(c) and 21         u.s.c.         § 88l(e).

          Upon sentencing and issuance of the Judgment and Commitment

     Order, the Clerk of Court is directed to incorporate a reference

     to this Order of          Forfeiture   in the applicable                section of       the

     Judgment,    as    required by Fed.        R.       Crim.   P.   32. 2 (b) (4) (B).       In

     accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

     be final as to the defendant immediately .
                                     .&..
          SO ORDERED.           J~- -
                           This -                                      I   2018.




                                     United States District Judge




                                                3
